Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent No. 11263186.  Although the conflicting is not patentably distinct from each other because since the claims of the Patent No.  11263186 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application. (see table below).
          
Instant Application claim 1
Patent No. 11263186 claim 1
A system, comprising: 
a GraphQL server comprising a processor and a memory, wherein the GraphQL server is configured to perform actions comprising: generating a partial GraphQL schema from a GraphQL standard definition language (SDL file), wherein the GraphQL SDL file includes an annotation indicating that a particular data-handling script is dynamically resolved and executed when a particular field or a particular type of the partial GraphQL schema is referenced; 
receiving a GraphQL query that references the particular field or the particular type of the partial GraphQL schema; 
executing the GraphQL query to generate GraphQL results, wherein executing the GraphQL query comprises dynamically resolving the particular data-handling script based on the annotation in the GraphQL SDL file and dynamically executing the particular data-handling script to retrieve information associated with the particular field or the particular type; and 
providing the GraphQL results in response to the GraphQL query.
A system, comprising: 
a GraphQL server comprising a processor and a memory, wherein the GraphQL server is configured to perform actions comprising: receiving a GraphQL standard definition language (SDL) file that defines a partial GraphQL schema; 






and generating the partial GraphQL schema from the GraphQL SDL file.

analyzing the GraphQL SDL file to identify an annotation indicating a particular data-handling script is dynamically resolved and executed when a particular field or a particular type of the partial GraphQL schema is referenced; in response to determining that the particular data-handling script has not been defined, creating a template for the particular data-handling script indicated by the annotation; and generating the partial GraphQL schema from the GraphQL SDL file.


      Allowable Subject Matter
Claims 1-20 would be allowed. (if rewritten to overcome the rejection under 35 USC § obvious double patenting and to include all of the limitations of the base claim and any intervening claims)
The following is a statement of reason for the indication of allowable subject matter:
With respect to claims 1-20, Hussain  (U.S. Pat. 11.032.213 B1) discloses a GraphQL server comprising a processor and a memory  (i.e., “the service provider network 102, as well as one or more secondary service provider networks 104, may comprise clusters of managed servers stored in data centers 106 located across geographic areas” (col. 7, lines 40-43)); receiving a GraphQL query that references the particular field or the particular type of the partial GraphQL schema) (i.e., “the infrastructure schemas 134 may be any type of meta schema, such as JSON schema, an XML schema, a GraphQL schema, and/or any other schema that can confine the inputs received from a user to define the infrastructure template 124”(col. 10, lines 60-65) or “generate, at a first service provider network, the first infrastructure schema specific to the first service provider network using the development interface based at least in part on the parameters, the first infrastructure schema defining the first resource type corresponding to a first computing resource”(claim 14)) but Hussain, taken individually or in combination, do not teach the claimed invention having wherein the GraphQL server is configured to perform actions comprising: generating a partial GraphQL schema from a GraphQL standard definition language (SDL file), wherein the GraphQL SDL file includes an annotation indicating that a particular data-handling script is dynamically resolved and executed when a particular field or a particular type of the partial GraphQL schema is referenced; executing the GraphQL query to generate GraphQL results, wherein executing the GraphQL query comprises dynamically resolving the particular data-handling script based on the annotation in the GraphQL SDL file and dynamically executing the particular data-handling script to retrieve information associated with the particular field or the particular type
Citation of Pertinent References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. pub. 2021/0173888 A1 discloses Proxy server caching of database content including caching graphql and data handling script (0129).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        December 3, 2022